Case 0:21-cv-61163-RKA Document 25 Entered on FLSD Docket 08/31/2021 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      HON. ROY K. ALTMAN

                  ORDER SCHEDULING VIDEO STATUS CONFERENCES

         A status conference session has been scheduled to consider various matters before the Court.

  The Plaintiffs’ Complaints allege violations of one of the following: the Americans with Disabilities

  Act (“ADA”), 42 U.S.C. § 12181, et seq; the Fair Credit Reporting Act (the “FCRA”), 15 U.S.C. § 1681,

  et seq.; the Fair Debt Collection Practices Act (the “FDCPA”), 15 U.S.C. §§ 1692–1692p, et seq; the

  Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 203; or the Telephone Consumer Protection Act

  (the “TCPA”), 47 U.S.C. § 227. Consistent with the Court’s practices in these cases, counsel shall

  appear at a status conference on Thursday, September 2, 2021 at 3:00 p.m. Matters scheduled for

  consideration at this session are listed below with corresponding times.

         The conference will be conducted via Zoom videoconference. The Meeting ID is 161 2752

  2255. The Passcode is 7777. The videoconference is also available at zoom.us, by clicking the link

  “join a meeting” and entering the above Meeting ID and Passcode. Accordingly, the Court hereby

  ORDERS as follows:

            1.   The Clerk is DIRECTED to file this Order in each of the below cases.

            2.   The parties are not personally required to appear, but a representative of each party

                 with full authority to enter a full compromise must appear.

            3.   If an agreement is reached, the parties shall promptly notify the Court.

            4.   The Plaintiff’s counsel must appear with the entire case file. If any of the Defendants

                 have not yet appeared, the Plaintiff must serve a copy of this Order on any such

                 Defendant within two business days of the date of this Order.

            5.   Counsel are ORDERED to confer with opposing counsel beforehand to confirm

                 mutual attendance.
Case 0:21-cv-61163-RKA Document 25 Entered on FLSD Docket 08/31/2021 Page 2 of 2



          6.    The cases will be called according to the following schedule:

               a. 21-cv-60388 - Hanson et al v. Stepping Stone Staffing LLC et al

               b. 21-cv-61767 - Crumb v. Convergent Outsourcing, Inc.

               c. 21-cv-61516 - Yvanes v. Dynamic Recovery Solutions, LLC

               d. 21-cv-61065 - Rivera v. MRS BPO, LLC

               e. 21-cv-61785 - Osborn v. Atex Group, LLC

               f. 21-cv-61071 - Ojeda v. Kallberg Industries, LLC

               g. 21-cv-23041 - Garzon et al v. Hammerhead Termite Services, Inc. et al

               h. 21-cv-22621 - Tirado v. Epicentro Café Corp. et al

               i.   21-cv-61801 - St. Clair v. GC Services Limited Partnership

               j.   21-cv-61163 - Williams v. Healthcare Revenue Recovery Group, LLC

        DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of August 2021.




                                                             _________________________________
                                                             ROY K. ALTMAN
                                                             UNITED STATES DISTRICT JUDGE
  cc:   counsel of record
